COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-138-CV





AEP ENGINEERING & CONSULTING, INC. d/b/a 	APPELLANT

TEXAS CONVEYORS INTERNATIONAL



V.



ADVANCE LIFTS, INC.	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On May 7, 2009, appellant AEP Engineering & Consulting, Inc. d/b/a Texas Conveyors International filed a notice of appeal from the trial court’s judgment, which was signed on December 19, 2008.  On May 18, 2009, we sent a letter to appellant stating our concern that we are without jurisdiction because appellant’s motion for new trial was due on January 19, 2009, but was not filed until March 9, 2009; therefore, it appeared the notice of appeal was not timely filed.
(footnote: 2)  We informed appellant that unless it or any party filed a response showing grounds for continuing the appeal on or before May 28, 2009, the appeal could be dismissed for want of jurisdiction.  Appellant has faxed us a copy of what appears to be the parties’ Rule 11 agreement to discontinue the appeal.
(footnote: 3)
	However, because appellant’s notice of appeal is untimely, we have no jurisdiction to consider this appeal.  Accordingly, we dismiss this appeal for want of jurisdiction.
(footnote: 4)
								PER CURIAM



PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  July 2, 2009	





FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:See
 Tex. R. App. P. 26.1(a).


3:See 
Tex. R. Civ. P. 11.


4:See
 Tex. R. App. P. 42.3(a).